DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/705,420  filed on 03/28/2022. Claims 1-8 are pending. 

Pro Se applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

See below for Assistance:
Contact the Pro Se Assistance Program
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: innovationdevelopment@uspto.gov (link sends e-mail)
Toll free phone number: 1-866-767-3848
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
This application repeats a substantial portion of prior Application No. 16/984,127, filed 08/03/20202, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12, has a typographical error; the phrase “a plurality of radial spring (53)” should read “a plurality of radial springs (53).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160305496).
Regarding claim 1, Liu discloses an interior clutch-used control mechanism (fig. 1, 11-12) comprising: 
a driving rod (C) being installed on a center shaft (10) of an internal clutch (1) (see fig. 1);
a radial control cam ring (55) and an axial control cam ring (56) being installed on an outer side of the center shaft (10); 
a spacing ring (57) being installed between the radial control cam ring (55) and the axial control cam ring (56); 
a power rotation unit (5) being installed with a sliding ring (51) which is used as a linking device; 
an axial spring (52) being installed between an outer side of the sliding ring (51) and the rotation unit (5); and 
an interior of the sliding ring (51) being installed with a pin (54) and 
a radial spring (53); 
the pin (54) being connected to the radial spring (53); 
the radial control cam ring (55) and the axial control cam ring (56) being installed at an inner side of the sliding ring (51). (see para 40-42) 
However, Liu fails to disclose that there is a plurality of axial springs and a plurality of radial springs and a plurality of pins.
While reference does not disclose a plurality of springs and pins, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention by adding two more axial springs and radial springs and pins, since it has been held that duplication of parts of an invention involves only routing skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, while the device having the claimed dimensions would not perform differently than the prior art device.  Moreover, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960). Finally, one of ordinary skill in the art would have a reasonable expectation of success by adding two more pins and springs, as the device would still function the same way, while having the added capability of additional stability and reliability of the control over a single pin and spring.  (please see ref in the prior art section for three pins arrangement)
Regarding claim 2, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein by the displacement of the sliding ring (51), each of the pins (54) is moved to be retained to the radial control cam ring (55) or to the axial control cam ring (56) so as to achieve the object of clutching of the radial clutching or axial clutching operation; 
when the driving rod (C) moves to and retained at the radial control cam ring (55), the pins (54) originally positioned to the radial control cam ring (55) are ejected outwards and are driven by the axial springs (52) to move to a left side of the axial control cam ring (56); therefore, the sliding ring (51) and the axial control cam ring (56) rotate with the rotation unit (5); (see fig. 11, para 42) and 
similarly, when the driving rod (C) moves to and retained at the axial control cam ring (56), each of the pins (54) is ejected inwards by the respective one radial spring (53) and engages to the radial control cam ring (55); therefore, the sliding ring (51) and the radial control cam ring (55) rotate with the rotation unit (5) (see fig. 11).
Regarding claim 3, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein the plurality of the axial springs (52) are three axial springs (52); the plurality of the pins (54) are three pins (54); the plurality of the radial springs (53) are three radial springs (53). 
Regarding claim 4, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein the center shaft (10) has at least one guide recess (101) for receiving the driving rod (C). (see fig. 1)
Regarding claim 5, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein the interior of the sliding ring (51) forms a plurality of installing holes (511, see the annotated fig. A below); each of the radial springs (53) is installed in a respective one installing hole (511); each of the pins (54) is positioned between a respective one radial springs (53) and the radial control cam ring (55).

    PNG
    media_image1.png
    655
    708
    media_image1.png
    Greyscale

                                    Fig. A: Annotated fig. 11 of Liu
Regarding claim 6, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein a side of the radial control cam ring (55) forms a plurality of grooves (551, see the annotated fig. A); each of the grooves (551) is used to receive a respective one pin (54).
Regarding claim 7, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 11-12) as claimed in claim 1, wherein the radial control cam ring (55) forms a center through hole (555, see the annotated fig. A); the axial control cam ring (56) forms a center through hole (565); the spacing ring (57) forms a center through hole (575); the driving rod (C) runs through the center through hole (565) of the axial control cam ring (56) and the center through hole (575) of the spacing ring (57); an end of the driving rod (C) is positioned at the center through hole (555) of the radial control cam ring (55).
Regarding claim 8, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 7, wherein the end of the driving rod C forms a protruded portion (see fig. 11-12).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Cohen (US 20170101161 A1) discloses a similar type drive mechanism (fig. 2B) wherein a plurality of mechanical components 64 such as pins, retaining rings or other or other structure to enable maintaining the assembly and proper operation of ratcheted coasting drive mechanism 31. (see para 70)
(US 4462489 A) discloses a synchronizer clutch assembly 20 includes a plurality of springs 36c and pins 36. (see fig. 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art disclosed in the attached "Notice of References Cited" set forth systems that utilize various aspects of the claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655